Exhibit 10.11
Amended and Restated Employment Agreement
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is between Coleman Cable, Inc.
(the “Company”) and Richard Carr, a resident of Indiana (“Employee”), and is
expressly contingent upon and effective only as of the consummation of the
transactions contemplated by the Purchase Agreement (as defined below).
WHEREAS, Employee has previously entered into an employment agreement with the
Company dated March 9, 2007 (the “Prior Agreement”);
WHEREAS, the Company desires to continue Employee’s employment with the Company
under the terms set forth herein which shall supersede the Prior Agreement which
shall have no further force or effect after this Agreement becomes effective;
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:
1. Definitions.
     The terms used in the Agreement shall be defined as follows:
     (a) “Agreement” shall mean this Agreement as amended from time to time.
     (b) “Base Salary” shall mean the annual base salary payable to Employee
pursuant to Section 4(a) hereof.
     (c) “Cause” shall mean termination of the Employee’s employment with the
Company because of, but not to be limited to, Employee’s (1) gross misconduct;
(2) material nonperformance; (3) material breach of this Agreement;
(4) conviction or entry of a plea of guilty or nolo contendere to any felony or
misdemeanor or the entry of any final civil judgment in connection with any
allegation of fraud, misrepresentation, misappropriation or any other
intentional tort or statute violation; (5) insubordination; (6) violation of the
Company’s sexual harassment/anti-discrimination policies; or (7) a court order
prohibiting Employee from working for the Company for a period that extends
beyond six months. Material nonperformance shall be deemed to occur only if such
material nonperformance has not been corrected by the Employee within two weeks
of written notice from the Company of the occurrence of such material
nonperformance, which notice shall specifically set forth the nature of the
material nonperformance and be delivered no more than thirty (30) days following
the event giving rise to the material nonperformance notice.
     (d) “Company” shall mean Coleman Cable, Inc., its successors or assigns.
     (e) “Disabled” shall mean unable to perform the essential functions of the
position, with or without reasonable accommodation, as a result of a physical or
mental impairment, as evaluated by sufficient documentation including doctors’
statements.

 



--------------------------------------------------------------------------------



 



     (f) “EBITDA” shall mean the earnings before interest, taxes, depreciation
and amortization.
     (g) “Effective Date” shall mean the Closing Date (as defined in the
Purchase Agreement).
     (h) “Employee” shall mean Richard Carr, a resident of Indiana.
     (i) “Employee Benefit Plans” shall mean any plans within the meaning of
Section 4(d) of this Agreement.
     (j) “Period” shall mean the three-year period commencing on the Effective
Date and ending on the three-year anniversary thereof.
     (k) “Substantial Breach” shall mean without the Employee’s prior consent:
(1) a material reduction in the Employee’s responsibilities hereunder; provided,
that it shall not be deemed to be a Substantial Breach if Employee’s duties are
revised so long as he remains in a position of at least a senior manager within
the Company; (2) a material reduction by the Company in the Base Salary of
Employee except to the extent permitted under Section 4(a) hereof; and (3) any
willful failure or willful breach by the Company of any material obligations of
this Agreement. The Employee must give written notice to the Company of a
Substantial Breach within 90 days of the occurrence of any event which
constitutes Substantial Breach. The Company shall have thirty (30) days after
written notice thereof by the Employee to the Company’s Board of Directors to
remedy the occurrences of clause (1) through (4) above.
     (l) “Purchase Agreement” shall mean the Equity Purchase Agreement by and
between the stockholders of Spell Capital Corporation and the equity holders
(other than Spell Capital Corporation) of Copperfield, LLC.
     2. Employment and Duties.
     (a) General. The Company hereby employs Employee, and Employee agrees upon
the terms and conditions herein set forth and shall perform duties substantially
the same as normally performed by persons in like positions in similar
companies, or as may be assigned from time to time.
     (b) No Other Employment. Throughout the time that Employee is employed by
the Company, Employee shall, except as may from time to time be otherwise agreed
in writing by the Company and unless prevented by ill health, devote his
full-time working hours to his duties hereunder and Employee shall not, directly
or indirectly, render services to any other person or organization for which he
receives compensation (excluding volunteer services or outside board activities
with modest time commitments) without the written consent of the Company or
otherwise engage in activities with would interfere significantly with the
performance of his duties hereunder.
     3. Term of Employment. Subject to earlier termination of employment
pursuant to

 



--------------------------------------------------------------------------------



 



Sections 5, 6, 7 or 8 of this Agreement, the Company shall retain Employee
during the Period; and Employee shall serve in the employ of the Company for the
Period as defined in Section 1(j).
     4. Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to Employee during the term of his employment as compensation for
services rendered hereunder;
     (a) Base Salary. The Company shall pay to Employee a Base Salary at the
rate of $400,000 per annum, payable bimonthly. The Company shall be entitled to
deduct or withhold all taxes and charges that the Company may be required to
deduct or withhold therefrom.
     (b) Incentive Compensation. At all times during the Period, Employee shall
be eligible to receive Incentive Compensation of up to 60% of Base Salary based
on the Company’s achievement of earnings and other corporate performance goals
as established by the CEO in his sole discretion at or before the beginning of
each such fiscal year. Employee shall not earn or receive any Incentive
Compensation for a fiscal year in which he was not actively employed the entire
fiscal year (except that Employee’s hire date in 2007 shall not effect his
eligibility for fiscal year 2007).
     (c) Automobile Allowance. Company shall pay Employee a gross amount of $700
per month as an automobile allowance. The Company shall be entitled to deduct or
withhold from the gross amount of such automobile allowance all taxes and
charges which the Company may be required to deduct or withhold therefrom.
Employee shall produce such reasonable documentation as requested by the Company
to evidence that Employee has spent such amount on a car purchase or lease
payment, gasoline, insurance or car maintenance.
     (d) Other Employee Benefit Plans. Subject to the plans’ eligibility
requirements, Employee shall be eligible to participate in all pension and
welfare plans and programs of the Company for executive employees, existing from
time to time, including, without limitation, the following:
     i. All qualified benefit plans and programs (e.g., defined contribution,
supplemental retirement and Section 401(k) plans, life insurance plans and
programs);
     ii. All hospitalization and medical plans and programs; and
     iii. All retirement plans and programs.
     5. Termination of Employment for Cause.
     (a) Compensation and Benefits. If, prior to the expiration of the Period,
(i) Employee’s employment is terminated by the Company for Cause, or
(ii) Employee resigns from his employment hereunder other than under
circumstances covered by Section 6 below, Employee shall not be eligible to
receive any compensation or benefits or to participate in any plans or programs
under Section 4 hereof with respect to the Period after the date of such
termination except for the right to receive benefits under any plan or program,
to the extent

 



--------------------------------------------------------------------------------



 



vested, in accordance with the terms of such plan or program and except for
benefits provided in accordance with customary practices of the Company at
Employee’s expense (e.g., hospitalization and medical insurance under COBRA).
     (b) Date of Termination. The date of termination of Employee’s employment
by the Company under this Section 5 shall be two (2) weeks after receipt by
Employee of written notice of termination for Cause or after receipt by the
Company of written notice of Employee’s resignation.
     6. Termination of Employment Without Cause or Resignation After Substantial
Breach. If, prior to the expiration of the Period, Employee’s employment is
terminated by the Company without Cause for any reason, or if, prior to the
expiration of the Period Employee resigns from his employment hereunder
following a Substantial Breach, the Company shall continue to pay Employee his
Base Salary through the Period, payable in accordance with the Company’s
standard payroll policies. Employee’s receipt of such Base Salary will be
conditioned on his execution, return and non-rescission of a full and final
release of claims in favor of the Company, the form of which will be provided by
the Company within ten (10) days of Employee’s termination of employment. No
payments pursuant to this Section 6 shall be made prior to the date that both
(i) Employee has delivered an original, signed release to the Company and
(ii) the revocability period (if any) has elapsed; provided however, that any
payments that would otherwise have been made prior to such date but for the fact
that Employee had not yet delivered an original, signed release (or the
revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-fourth (74th) day
following Employee’s termination of employment. If Employee does not deliver an
original, signed release to the Employer within forty-five (45) days after
receipt of the same from the Company, (i) Employee’s rights shall be limited to
those made available to Employee as if Employee were terminated under Section 5
above, and (ii) the Employer shall have no obligation to pay or provide to
Employee any amount or benefits described in this Section 6 or any other monies
on account of the termination of Employee’s employment.
     7. Termination of Employment by Disability.
     (a) Compensation and Benefits. If Employee becomes Disabled prior to the
expiration of the Period, the Company shall be entitled to terminate Employee’s
employment at the later of (6) six months from the date Employee becomes
Disabled but not beyond the end of the Period or the date the Company could
terminate Employee in accordance with the Company’s normal policies in such
matters as applied in all other salaried employees. Employee will receive no
compensation or benefits following his termination, but Employee shall be
entitled to receive benefits under the Company’s plan(s) or program(s) in
accordance with the terms of such plan(s) or program(s).
     (b) Date of Termination. The date of termination of Employee’s employment
under this Section 7 shall be the date determined pursuant to Section 7(a)
above.
     8. Termination of Employment by Death. Employee’s employment will end in
the event of his death. Employee will receive no compensation or benefits
following his death

 



--------------------------------------------------------------------------------



 



(except that the Company will pay Employee for any accrued and unpaid portion of
Base Salary), but if Employee dies prior to the expiration of the Period, the
Employee’s estate or his beneficiary as appropriate shall be entitled to receive
benefits under the Company’s plan(s) or program(s) in accordance with the terms
of such plan(s) or program(s).
     9. Noncompetition and Nonsolicitation. During Employee’s employment with
the Company and for the duration of the Period should Employee’s employment be
terminated by the Company or Employee for any reason, voluntarily or
involuntarily, prior to the expiration of the Period, Employee shall refrain
from directly or indirectly, on his own behalf or on behalf of any other person
or entity, competing with the Company or any of its subsidiaries, anywhere in
North America, including but not limited to directly or indirectly engaging or
investing in, owning, managing, operating, financing, controlling, or
participating in the ownership, management, operation, financing, or control of,
being employed by, associated with, or in any manner connected with, or
rendering services or advice to, in any capacity whatsoever (whether
individually or as a shareholder (except as a shareholder owning less than 1 %
or less of the outstanding capital stock of a publicly traded corporation),
partner, member, director, officer, employee, or consultant), for any entity or
person that engages in or is in the process of or anticipates engaging in any
business which in any manner competes with the Company or any of its
subsidiaries. In the event that Employee violates the terms of this Section 9,
the term of this covenant not to compete shall be extended for a period of time
equal to the period of time that Employee was violating the terms of this
Section 9.
     During Employee’s employment with the Company, and for a period of twelve
(12) months following the end of his employment for any reason, whether
voluntary or involuntary, and with or without the existence of post-employment
compensation, Employee shall not, directly or indirectly, (i) induce or attempt
to induce any employee of the Company to leave the employ of the Company,
(ii) in any way interfere with the relationship between the Company and any of
its employees, (iii) employ, or otherwise engage as an employee, independent
contractor, or otherwise, any employee of the Company, or (iv) induce or attempt
to induce any supplier or licensee of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any supplier
or licensee of the Company. During Employee’s employment with the Company and
for all time thereafter, Employee shall not disparage, or induce others to
disparage, the Company, its owners, employees, practices, products or services.
     For purposes of Section 9, “employee” shall mean any then-current employee
or individual who was employed by the Company at any time during the six
(6) month period immediately preceding the end of Employee’s employment.
     In the event of a breach by Employee of any covenant set forth in this
Section 9, the term of such covenant will be extended by the period of the
duration of such breach. Employee will not, at any time during or after
employment, disparage the Company or any of its owners, directors, officers,
employees, agents, products or services. Employee will within ten days after
accepting any employment, advise the Company of the identity of any employer of
Employee. The Company may serve notice upon each such employer that Employee is
bound by this Agreement and furnish each such employer with a copy of this
Agreement or relevant portions

 



--------------------------------------------------------------------------------



 



thereof.
     10. Nondisclosure of Confidential Information.
     (a) Definition. For purposes of this Agreement “Confidential Information”
means, but is not limited to, any information or compilation of information, not
generally known, which is proprietary to the Company and relates to the
Company’s existing or reasonably foreseeable business, including, but not
limited to, trade secrets and information relating to the Company’s services,
marketing plans or proposals and customer information. All information which the
Company identifies as being “confidential” or “trade secret” shall be presumed
to be Confidential Information. Confidential Information shall also include any
confidential information of a parent, subsidiary or sister corporation of the
Company and any information disclosed by a third party under contract with the
Company which contract requires such disclosed information be kept confidential.
Confidential Information shall not include information that is in or enters the
public domain other than through a breach of confidentiality owed to the
Company.
     (b) Nondisclosure. During the Period and at all times thereafter, Employee
shall hold in strictest of confidence and will never disclose, furnish,
transfer, communicate, make assessable to any person or use in any way
Confidential Information for Employee’s own or another’s benefit or permit the
same to be used in competition with the Company, nor will Employee accept any
employment which would, by the nature of the position, inherently involve the
use or disclosure by Employee of Confidential Information.
     11. Remedies and Injunctive Relief. The parties acknowledge that the
Company and/or its subsidiaries will suffer irreparable harm if Employee
breaches Sections 9 or 10 of this Agreement. Accordingly, the Company shall be
entitled, in addition to any other rights and remedies that it may have, at law
or at equity, to an injunction, without the parting of a bond or other security,
enjoining or restraining Employee from any violation of Sections 9 or 10 of this
Agreement. Employee hereby consents to the Company’s right to the issuance of
such injunction.
     12. Section 409A. If a payment under this Agreement does not qualify as a
short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4), and
the Employee is a Specified Employee as of the date of termination,
distributions to the Employee may not be made before the date that is six months
after the date of termination or, if earlier, the date of the Employee’s death
(the “Six-Month Delay Rule”). Payments to which the Employee otherwise would be
entitled during the first six months following the date of term (the “Six-Month
Delay”) will be accumulated and paid on the first day of the seventh month
following the date of termination. Notwithstanding the Six-Month Delay Rule set
forth in this Section 12:
     (a) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii), during the first month of the Six-Month Delay, the Company
will pay the Employee an amount equal to the lesser of (i) the total lump sum
severance provided under Section 6(c)(i) and (ii) above, or (ii) two times the
lesser of (A) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in

 



--------------------------------------------------------------------------------



 



which the date of termination occurs, and (B) the sum of the Employee’s
annualized compensation based upon the annual rate of pay for services provided
to the Company for the taxable year of the Employee preceding the taxable year
of the Employee in which his date of termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely if the
Employee had not had a termination of employment); provided that amounts paid
under this sentence will count toward, and will not be in addition to, the total
payment amount required to be made to the Employee by the Company under Section
6(c) above.
     (b) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D), within ten (10) days of the date of termination, the
Company will pay the Employee an amount equal to the applicable dollar amount
under Code Section 402(g)(1)(B) for the year of the Employee’s date of
termination; provided that the amount paid under this sentence will count
toward, and will not be in addition to, the total payment amount required to be
made to the Employee by the Company under Section 6(c) above.
     (c) Each payment under this Agreements is intended to be treated as one of
a series of separate payment for purposes of Code Section 409A and Treas. Reg.
§1.409A-2(b)(2)(iii).
     (d) For purposes of this Agreement, “Specified Employee” has the meaning
given that term in Code Section 409A and Treas. Reg. 1.409-1(c)(i). The
Company’s “specified employee identification date” and “specified employee
effective date” (as described in Treas. Reg. 1.409-1(c)(i)(3)) will be the dates
designated as such by the Company in a written resolution for all plans and
agreements subject to Code Section 409A or, in the absence of such resolutions,
then the “specified employee identification date” and the “specified employee
effective date” for this Agreement shall be December 31 and [January 1],
respectively, of each succeeding year.
     13. Binding Agreement/Assignment. This Agreement shall be assignable by
Employer and the terms of this Agreement shall bind and inure to the benefit of
Employer and its successors and assigns.
     14. Severability. If the final determination of a court of competent
jurisdiction declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term of
provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and (b) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.
     15. Survival of Provisions. The parties agree that Sections 9 and 10, and
all other provisions necessary for enforcement of such provisions shall survive
termination of this Agreement and termination of Employee’s employment for any
reason.
     16. Others’ Confidential Information. If Employee possesses any information
that he knows or should know is considered by any third party, such as a former
employer of his, to be confidential, trade secret, or otherwise proprietary,
Employee shall not disclose such information to the Company or use such
information to benefit the Company in any way.

 



--------------------------------------------------------------------------------



 



     17. Understandings. Employee acknowledges and agrees that (a) the Company
informed him, as part of the offer of employment and prior to his accepting
employment with the Company, that a confidentiality, noncompetition, and
nonsolicitation agreement would be required as part of the terms and conditions
of employment; (b) he executed this Agreement in anticipation of but prior to
commencing employment with the Company; (c) he has carefully considered the
restrictions contained in this Agreement and determined that they are reasonable
as to duration, geographic area and scope; and (d) the restrictions in this
Agreement will not unduly restrict Employee in securing other employment in the
event of termination from the Company.
     18. Full Agreement; Amendment; Waiver. This Agreement contains the full
agreement between the parties as to its subject matter and may not be modified,
amended or waived in any manner except by an instrument in writing signed by
both parties hereto. The waiver by either party of compliance with any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.
     19. Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary, this Plan is intended to comply with Code
Section 409A and the interpretive guidance thereunder. The Plan shall be
construed and interpreted in accordance with such intent.
     20. Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed and construed in accordance with the laws
of the state of Illinois.
     21. Notices. Any notice hereunder by either party to the other shall be
given in writing by personal delivery or certified mail, return receipt
requested. If addressed to Employee, the notice shall be delivered or mailed to
Employee at the address specified under Employee’s signature hereto or such
other address which Employee has advised the Company to send notice to, or if
addressed to the Company, the notice shall be delivered or mailed to the Company
at its executive offices. A notice shall be deemed given, if by personal
delivery, on the date of such delivery or, if by certified mail, on the date
shown on the applicable return receipt.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused the Agreement to be signed by its
officer pursuant to the authority of its Board, and Employee has executed this
Agreement, as of the day and year first written above.

                 
 
                COLEMAN CABLE, INC.       RICHARD CARR
 
               
By:
  /s/ G. Gary Yetman       By:   /s/ Richard Carr                  
 
  Its: President/CEO            
 
                Date: December 29, 2008       Date: December 29, 2008

 